DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 11-19 in the reply filed on November 6, 2020 is acknowledged.
Claim 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (US 2014/0296737 A1) (hereinafter – Parker).

Regarding claim 11, Parker discloses A system for locating nerve paths in tissue (Abstract):
an array comprising a plurality of spaced-apart electrodes that operate in conjunction with a surgical instrument tip (FIG. 1, para. [0042], “Device 100 further comprises an electrode array 120 consisting of a three by eight array of electrodes 122, each of which may be selectively used as either the stimulus electrode or sense electrode, or both.” Wherein device 100 is a surgical instrument. See also claim 6 and para. [0061]);
a control that applies electrical stimulating current to at least one of the electrodes and receives a response to the stimulating current at at least some of the electrodes (Para. [0042], “Device 100 comprises an implanted control unit 110, which controls application of neural stimuli, and controls a measurement process for obtaining a measurement of a neural response evoked by the stimuli from each of a plurality of electrodes.”);
And a process that localizes one or more nerve paths based on the response (Para. [0043] – [0044], “Mapping the relative amplitude of the neural response against the location of the respective recording electrode produces a neural sensitivity map of the neural tissue adjacent the electrode array.” And “For example, the topographic map of sensitivity may be used to select the most sensitive electrodes for stimulation.”, and para. [0048], “The evoked response arising from occipital stimuli applied by the implanted system is measured by sense electrodes, and used to help locate the position of the occipital nerve.”).
Regarding claim 12, Parker discloses The system as set forth in claim 11, wherein each of the electrodes is arranged to apply the stimulating current in a step of an overall operational cycle (FIG. 5 and FIG. 6, show each electrode applying current and the result.).
Regarding claim 13, Parker discloses The system as set forth in claim 12, wherein the controller is arranged to receive the response to the stimulating current at all of the electrodes in the array at a predetermined time after applying the stimulating current (FIG. 5 and FIG. 6, show each electrode applying current and the result, which occurs at a predetermined time.).
Regarding claim 14, Parker discloses The system as set forth in claim 13, further comprising an amplifier that amplifies the received response from each of the electrodes and filters artifacts from the response (Para. [0068], “During inter-operative placement the stimulus can be generated by an external stimulator which is interfaced directly with the response measurement amplifier to synchronise the timing of the measurements with the stimulus.” It is further noted that amplifiers and filters are well known in the art.).
Regarding claim 15, Parker discloses The system as set forth in claim 14, further comprising a process that generates a feedback event based upon localization of the one or more nerve paths (Para. [0047], “In this surgical process, the peak to peak amplitude of the evoked response can be displayed for the operating surgeon in a number of ways. A simple amplitude meter can be used or .
Regarding claim 16, Parker discloses The system as set forth in claim 15, wherein the feedback event comprises at least one of a lockout to operation of the instrument tip, sounding an alert, displaying a nerve location and applying a fiducial to the tissue (Para. [0047], “In this surgical process, the peak to peak amplitude of the evoked response can be displayed for the operating surgeon in a number of ways. A simple amplitude meter can be used or other graphical representation of the electrode location with respect to the spinal cord. The position can also be presented to the surgeon in an audible form with pitch and/or volume equating to the relative intensity of the evoked response.”).
Regarding claim 18, Parker discloses The system as set forth in claim 11, wherein the array is integral with the instrument tip (FIG. 1, para. [0042], “Device 100 further comprises an electrode array 120 consisting of a three by eight array of electrodes 122, each of which may be selectively used as either the stimulus electrode or sense electrode, or both.” Wherein device 100 is a surgical instrument. See also claim 6 and para. [0061]).
Regarding claim 19, Parker discloses The system as set forth in claim 11, wherein the process that localizes the nerve path is arranged to determine at least one of a timing of the response and an amplitude of the response relative to application of the stimulating current (FIG. 5 and FIG. 6, show each electrode applying current and the result, which occurs at a predetermined time, and show peak-to-peak amplitudes in a number of different ways.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2014/02966737 A1) (hereinafter – Parker) in view of Bartol et al. (US 2011/0230783 A1) (hereinafter – Bartol).

Regarding claim 17, Parker discloses The system as set forth in claim 11, Parker fails to disclose 
wherein the instrument tip comprises a manually or automated scissor.
However, in the same field of endeavor, Bartol teaches wherein the instrument tip comprises a manually or automated scissor (para. [0064], “Other medical devices that may be adapted to include a stimulator may be, for example, forceps, suction devices, scissors, needles, retractors, clamps, screws, or other similar devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Parker to include specific instruments as taught by Bartol In order to keep up with advances in medical instruments, nerve sensors also need to advance (Para. [0002], “Advances in surgical techniques include development of techniques including 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DEVIN B HENSON/Primary Examiner, Art Unit 3791